DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Group I and Species A including claims 1-5 and 7-8 in the reply filed on 9/16/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6 and 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/16/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US 20070042565 A1).
Regarding claim 1, Smith teaches a substrate 3 with a cover plate 2 (Fig. 1, Par. 16) A multizonal microfluidic device, comprising: a substrate; a first lid mounted to the substrate and forming a first microfluidic chamber between structures including a first interior surface of the first lid and a first discrete portion of the substrate, with a fill port 111a and an evacuate port 111b where the fluidic MEMS assembly may be filled using capillary forces (Fig. 10, Par. 34) the first lid comprising a first inlet and a first vent 10positioned relative to one another to facilitate loading of fluid to the first microfluidic chamber via capillary action; and a micro-electro-mechanical systems structure 32 is fabricated on the primary surface of the substrate 31 (Fig. 1, Par. 16) a first microchip mounted to the substrate, wherein a portion of the first microchip is positioned within the first microfluidic chamber; and multiple such devices on a substrate (Fig. 5, Par. 20) a second lid mounted to the substrate and forming a second microfluidic 15chamber between structures including a second interior surface of the second lid and a second discrete portion of the substrate, the second lid comprising a second inlet and a second vent positioned relative to one another to facilitate loading of fluid to the second microfluidic chamber via capillary action; and a second microchip mounted to the substrate, wherein a portion of the 20second microchip is positioned within the second microfluidic chamber.                           
	Regarding claims 2 and 3, Smith teaches multiple MEMS structures 32 with a plurality of cover plates 2 on a substrate 300 (Fig. 5, Par. 20).
	Regarding claim 5, Smith teaches a separate MEMS structure 32 for each cover plate 2 (Fig. 5).
	Regarding claim 7, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by claim 1 and the apparatus of claim 1 is capable of having a first independently addressable MEMS assembly with respect to a parameter relative to the second MEMS assembly. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of claim 1 (see MPEP §2114).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Farra (US 20140180262 A1).
	Regarding claim 4, Smith teaches the multizonal microfluidic device of claim 1, but does not appear to explicitly disclose wherein the first microchip and the second microchip are both elongated microchips and independently have a width to length ratio from 1:10 to 1:150.
	However, Farra teaches microchip element 112 with containment reservoirs 114 (Fig. 2 & 3, Par. 25) that can have a 2 x 28 grid (Fig. 2C, Par. 26).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the microchip element 112 of Farra with electrically activated reservoir caps (Par. 40) as the MEMS structure of Smith based on the teachings of Farra because the microchip has positive sealing features (Par. 43) and allows for the addition of chemical reagents (Par. 49).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith.
	Regarding claim 8, Smith teaches the multizonal microfluidic device of claim 1, but does not appear to explicitly disclose wherein the first microfluidic chamber and the second microfluidic chamber independently have an individual volume from 50 pl to 10 µl.
	However, Smith teaches a height of the inner cavity 11 may be about 3 to 10 microns (Fig. 3, Par. 18) and the dimensions illustrated of Fig. 3 would put the lower end of the range well within 50 pl to 10 µl. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to determine, through routine experimentation, the optimum volume of a microfluidic chamber to a range of 50 pl to 10 µl because the “height 41 of the inner cavity may be selected such that the volume of the fluid contained within the inner cavity is sufficiently small so that the change in volume upon expansion is sufficiently small to be accommodated by a slight deflections of the cover plate, substrate, bond ring, adhesive seal, thereby reducing the risk of damage to the cover plate.” (Par. 36) (MPEP § 2144.05 (II)).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan J Dowty whose telephone number is (571)272-4436. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.J.D./Examiner, Art Unit 1796       

/ELIZABETH A ROBINSON/Supervisory Patent Examiner, Art Unit 1796